Hanna, J.
This was an information for failing to return a marriage certificate within the time required by statute. 1 E. S. p. 362.—2 id. 441. The information was, on motion of the defendant, quashed. The state excepted and appealed.
The information was sufficient. The section of the statute referred to in the second volume, being of a later date than that contained in the first volume, repealed that portion of the last-named statute fixing the penalty. The penalty fixed in the first volume was 5 dollars for each month that the failure should continue; by the statute of a later date, a person who fails to make the return, within the time fixed by law, subjects himself to a fine of not less than 5 nor more than 100 dollars. These sections cannot be reconciled, and the latter repeals the'former by duplication. It was not, therefore, necessary to aver that one *186month had elapsed, after the time within which the return should have been made.
J. E. McDonald, Attorney General, and A. L. Roache, for the state.
per Curiam.
The judgment is reversed with costs., Cause remanded, &c.